Citation Nr: 0526260	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from An August 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, that denied the appellant's claim 
for eligibility for VA benefits.  In September 2003, the 
Board REMANDED the case to the RO for additional 
development.  That development has been completed and the 
case has been returned to the Board.

Pursuant the appellant's request, a hearing before a 
Decision Review Officer (DRO) was rescheduled for May 
2002.  The appellant failed to show to the hearing.  
Thereafter, in a statement received in May 2002, the 
appellant stated that she was unable to attend a hearing.  
Accordingly, her hearing request is deemed withdrawn.  38 
C.F.R. § 20.704 (2004).


FINDINGS OF FACT

The National Personnel Records Center (NPRC) certified 
that the appellant's late husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West.2002)).  VA has issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  These new provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that VA's 
duties to the appellant under the VCAA have been 
fulfilled.
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; Perela v. 
Nicholson, U.S. Vet. App. No. 01-1138 (August 5, 2005).  
The Board concludes the discussion in the September 2003 
Board remand; August 2001, September 2001 and June 2004 
letters from the RO stating that her deceased spouse did 
not have the requisite service for VA benefits, and 
subsequent discussion to the same effect in the December 
2001, Statement of the Case; the June 2002 and May 2005 
Supplemental Statements of the Case, adequately informed 
her of the information and evidence needed to substantiate 
her claim and complied with VA's notification 
requirements.  After the appellant submitted a completed 
application for benefits, the RO informed her that it must 
secure a certification or other relevant records from the 
service department of her deceased spouse's service.  She 
was then informed by letter in August 2001 that the 
service department had determined that her spouse did not 
have the required military service for VA benefits.  Thus, 
she was informed of her responsibilities in development of 
the claim, and VA's responsibilities, which the RO 
fulfilled.  She was notified and made aware of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has obtained a certification from the 
service department, which is determinative and unfavorable 
to her claim.  As discussed below, the VA is bound in this 
case by the finding of the NPRC that the appellant's late 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The RO attempted to 
assist the appellant by contacting NPRC to determine if 
her late husband had the requisite service, but the 
response from NPRC indicated he did not.  
 
Absent the required certification or other relevant 
records evincing the claimed service from the service 
department, which is determinative as a threshold matter 
in the present case, there is no reasonable possibility 
that further development of the claim by VA would 
substantiate the claim.  Nor, in the context of the law 
that applies to this case, is there any indication in the 
record that there is any evidence that could substantiate 
the claim that has not been obtained.  The appellant has 
had an opportunity to respond with additional evidence or 
argument on this ground for denying her claim.  She has 
neither come forward with appropriate evidence nor is 
there any reasonable possibility that such evidence 
exists.  In light of all of these considerations, the 
Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 
 
Moreover, the VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but 
are not limited to, the claimant's ineligibility for the 
benefit sought because of lack of qualifying service, lack 
of veteran status, or other lack of legal eligibility.  38 
C.F.R § 3.159(d).  The RO took appropriate steps to 
attempt to verify the appellant's deceased spouse's 
alleged period of active service and no other development 
is warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-
prejudicial error.  See also, Valiao v. Principi, 17 Vet. 
App. 229 (2003).  
 
With the duties to notified being fulfilled, at this stage 
the enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held 
that the enactment of the VCAA does not affect matters on 
appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002) (the veteran did not serve on active duty during a 
period of war and was not eligible for non-service-
connected pension benefits; because the law as mandated by 
statute, and not the evidence, is dispositive of the 
claim, the VCAA is not applicable). 
 
Background

The appellant claims basic eligibility for VA benefits 
based on her late husband's service with the Philippine 
Commonwealth Army.  In support of her claim the appellant 
has submitted evidence, including an honorable discharge 
certification issued by the Republic of the Philippines, a 
Processing Affidavit for Philippine Army Personnel, and 
Application for Old Age Pension (surviving spouse) filed 
with the Philippines Veteran's Office, private medical 
certificates and a sworn statement from a former comrade 
of the veteran.   

The National Personnel Records Center (NPRC) certified in 
June 1973, November 1983, and pursuant to the September 
2003 Board remand, in December 2004 by conducting a search 
under a different spelling of the veteran's name, that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e).  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included. 38 C.F.R. § 3.40(d).

Title 38 of the United States Code authorizes the 
Secretary of Veterans Affairs (Secretary) to prescribe the 
nature of proof necessary to establish entitlement to 
veterans' benefits.  See 38 U.S.C.A. § 501(a)(1) (West 
2002).  Under that authority, the Secretary has 
promulgated, inter alia, 38 C.F.R. § 3.203(a), (c), to 
govern the conditions under which the VA may extend 
veterans' benefits based on service in the Philippine 
Commonwealth Army.  Those regulations require that an 
applicant prove his service in the Philippine Commonwealth 
Army (and thus his veterans' status) with either official 
documentation issued by a United States service department 
or verification of the claimed service by such a 
department.  38 C.F.R. § 3.203

In cases for VA benefits where the requisite veteran 
status is at issue, the relevant question is whether the 
claimant has qualifying service under Title 38 of the 
United States Code and the regulations promulgated 
pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  Where service department certification 
is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Thus, if the United States service department 
fails to verify the applicant's claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.

Analysis

In June 1973, November 1983, and December 2004, the RO 
received the NPRC's response to RO inquiries as to the 
nature of the appellant's deceased spouse's service.  The 
NPRC wrote that the appellant's deceased spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.   

The appellant maintains that she is entitled to VA 
benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II.  While she has submitted evidence in support 
of her claim, none of her submissions consisted of a 
document from a United States service department.  See 38 
C.F.R. § 3.203(a).

In Perela v. Nicholson, U.S. Vet. App. No. 01-1138 (August 
5, 2005), the Court noted that there appeared to be a 
conflict between 38 C.F.R. § 3.41, which states that, for 
Philippine service, "the period of active service will be 
from the date certified by the Armed Forces" and 38 C.F.R. 
§ 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without 
verification from the appropriate service department".  
However, under the latter regulation, the additional 
documents cited must be issued by the service department.  
In this case, no such document has been submitted by the 
appellant, nor has he given any indication that any of the 
documents noted in 38 C.F.R. § 3.203(a) exist.  

The United States service department's verification is 
binding on the VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  The service department has 
determined that the appellant's late husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  The Board must therefore find 
that the appellant's late husband did not have the type of 
qualifying service, enumerated in 38 C.F.R. § 3.40, that 
would confer upon the appellant basic eligibility for VA 
benefits.  Accordingly, the appellant's claim for 
entitlement to VA benefits must be denied, due to the 
absence of legal merit or lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

The appeal for basic eligibility for VA death benefits is 
denied.
 
 
 
	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


